
	
		I
		112th CONGRESS
		1st Session
		H. R. 1011
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Hastings of
			 Washington (for himself, Mrs. McMorris
			 Rodgers, and Ms. Herrera
			 Beutler) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  tax-exempt bond financing for fixed-wing emergency medical
		  aircraft.
	
	
		1.Tax-exempt bond financing for
			 fixed-wing emergency medical aircraft
			(a)In
			 generalSubsection (e) of
			 section 147 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: The preceding sentence shall not apply
			 to any fixed-wing aircraft equipped for, and exclusively dedicated to
			 providing, acute care emergency medical services (within the meaning of
			 4261(g)(2)).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
